PER CURIAM
Keyon Ray ("Ray") appeals judgment entered upon his conviction of robbery in the first degree, armed criminal action, resisting arrest, and tampering with a motor vehicle following a jury trial in St. Louis County. Ray raises only one point on appeal. Ray argues the trial court erred or plainly erred when, during the State's cross-examination of him, it overruled the defense's continuing objection to speculation. Ray's objection was to a persistent line of questioning into the veracity and motive to lie of all witnesses, generally and individually (Ray included), based upon the inconsistency of his account with those of the State's witnesses. Ray argues the only purpose served by this line of questioning was to prejudice him.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not plainly err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
Finding no clear error, we are constrained to affirm the judgment of the trial court on the record before us, under Rule 30.25(b).